Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-10 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (U.S. 6,124,999).
As to claims 1 and 6
Yamamoto discloses a recording device 30 and associated magnetic tape cartridge 35 comprising: a magnetic tape 36 on which data is recorded; and a recording medium 37 other 
	As to claim 2
Yamamoto discloses data may include a text in that it may include information such as “the name and genre of each program, keywords, and comments”.  The keyword is a word extracted from the data (which includes the program) in that the keyword is clearly established as being based on the nature of a recorded program and the associated text information.
As per claim 7
Yamamoto is considered to anticipate “a keyword for searching data recorded on a magnetic tape” in that one of the core functions inferred from the term keyword is to enable searching.  It is noted that this would also be met by the fact that Yamamoto discloses that information stored on the extra recording medium may be made available for confirmation by a user (column 3 – lines 37 and 38) which is considered to enable “searching data” by the user, i.e., locating the program the user wants to find.
As per claims 8 and 9
Yamamoto discloses that a keyword may be recorded “according to directions of a user” - this is considered to read on the claimed reception unit and associated function.  Yamamoto discloses that a keyword is received from the extra memory of a tape cartridge to confirm the contents of the magnetic tape of the tape cartridge - this is considered to read on the claimed identification unit and associated function.  Yamamoto discloses that a user may control reproduction of the recording and reproducing device 30 dependent on the information, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
As to claim 3
Yamamoto discloses that the data a title (the name), an attribute (the recording time or the genre), and a body text (keywords and comments), but does not expressly state that the keyword includes at least a word extracted from the body text.
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have a keyword of Yamamoto be extracted from the body text.  The motivation would have been: comments or descriptions and or such of a program would have the same source material as a keyword associated with the same program.  A concise description or the use of synonym terms or more contemporary terms would have been recognized by one of ordinary skill in the art to include terms that would have functioned 
As to claim 4
The body text includes a description of at least one of an image or a chart in that Yamamoto states that “an index image indicating the contents of each program” may be stored (column 3 – lines 49 to 51).  Keywords or comments based on a program will inherently be descriptive of an image that indicates the contents of a program.
	As per claim 5
Yamamoto discloses that a plurality of sets of data are recorded on the magnetic tape in the form of the different programs and the different associated keywords and comments and such, but does not expressly disclose that at least one of the keywords is associated with at least two of the plurality of sets of data recorded on the magnetic tape.
It would have been obvious to have Yamamoto utilize a keyword associated with at least two of the plurality of sets of data.  The motivation would have been: one of ordinary skill in the art would have recognized that it was notoriously old and well known in the prior art to record programs directly related to each other, such as TV shows from the same TV series or TV shows on a common subject, such as how to play golf as an example.  In such instances one of ordinary skill in the art would recognize that the programs would have a strong commonality such that it would be appropriate and expected that there be one or more shared keywords.
	As per claim 10
	Yamamoto does not appear to expressly disclose utilizing a non-transitory storage medium to store a program to control the reproducing system.

	It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have Yamamoto utilize a non-transitory storage medium to store a program to control the reproducing system.  The motivation would have been: to do so was extremely common and of clear recognized advantageous utility to, for example, to provide a level of automation as opposed to relying fully on active user control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574.  The examiner can normally be reached on Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Saturday, August 14, 2021